Case 1:20-cv-21601-KMW Document 5 Entered on FLSD Docket 04/17/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTICT OF FLORIDA

                                       CASE NO.: 1:20CV21601

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  GENESIS II CHURCH OF HEALTH
  AND HEALING, MARK GRENON,
  JOSEPH GRENON, JORDAN GRENON,
  JONATHAN GRENON,

        Defendants.
  ____________________________________/

        UNITED STATES’ MOTION FOR LIFTING OF THE SEAL OF THE DOCKET

         The United States of America, by and through undersigned counsel, hereby respectfully

  moves this Court for an order lifting the seal of the entire docket in this action. The docket should

  be unsealed in its entirety, as this action involves issues related to the global COVID-19 pandemic

  and therefore is of substantial public interest.

  Dated: April 17, 2020                          Respectfully Submitted,


                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                                         s/ Matthew J. Feeley ___
                                                 MATTHEW J. FEELEY
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 Florida Bar No. 0012908
                                                 99 N.E. 4th Street, Suite 300
                                                 Miami, Florida 33132-2111
                                                 Tel.: 305.961.9235/Fax: 305.530-7139
                                                 Email: Matthew.Feeley@usdoj.gov

                                                 Counsel for United States of America
